This is a suit brought by plaintiffs to recover the sum of $2,400, in part of a note made by the defendant, payable to “ his own order.” The note was indorsed by Mr. Webb, and the summons and complaint were served upon the defendant on the 12th of June last. On the 2d of July, defendant put in his answer to the complaint, “ protesting *451against the jurisdiction of the court herein,” and for no other purpose answers the complaint as follows:
“ That the court has no jurisdiction of the action. That at the time of the commencement of this action, the said defendant was, and ever since has been, and still is, Envoy Extraordinary and Minister Plenipotentiary of the United States of America to Brazil, duly appointed and commissioned as such by the President of the United States; and that by the constitution of the United States, the courts of the United States alone have exclusive cognizance and jurisdiction in all cases affecting ambassadors, public ministers and consuls.”
Plaintiffs’ counsel now moved for judgment, on the ground that the defendant’s answer to the complaint was frivolous. Judge Leonard granted the motion, with $10 costs.